El Juez Asociado Sr. Franco Sopo,
emitió la opinión del tribunal.
En este caso se formuló acusación contra Dolores Arroyo y G-onzálo Nieves por violación de la ley sobre adulteración de leche, aprobada en marzo 10 de 1910. Los acusados fue-ron declarados culpables y se les impuso la correspondiente pena. Contra la sentencia interpusieron el presente recurso *143y en sn alegato sostienen: 1°., que la acusación no aduce he-chos suficientes para determinar una causa de acción; y 2°,, que la corte inferior apreció erróneamente los hechos.
La acusación presentada dice:
‘ ‘ Los citados Dolores Arroyo y Gonzalo Nieves, el día 7 de febrero de 1923 y dentro del distrito judicial de la Corte de Distrito de Ponce, P. R., ilegal, intencional y voluntariamente, vendieron le-che de vaca adulterada. Hecho contrario a la ley para tal caso prevista y a la paz y dignidad del Pueblo de Puerto Rico. — (f) Agustín E. Font, Fiscal del Distrito.”
El reparo que oponen los acusados es que, para que dicha acusación fuera completa hacía falta la alegación de que los acusados vendieron la leche “como si fuera pura” por-que la venta de leche adulterada, si se vende abiertamente, sabiendo el comprador que es adulterada, no está prohibido por estatuto.
La sección primera de la ley proveyendo lo necesario para castigar la adulteración de leche, ofrecerla o tenerla para la venta, aprobada en marzo 10 de 1910, dice:
“Sección 1. — Toda persona que adulterare o diluyere leche con la intención de ofrecerla a la venta o que causare o permitiere que se ofrezca en venta, y toda persona que la vendiere, ofreciere o tu-viere en venta, será culpable de .delito menos grave (misdemeanor) y castigada con encarcelamiento que no exceda de un mes y además de dicha pena se confiscará la leche adulterada: * * *. ”
Según los términos de esta sección, no podemos convenir con los apelantes en la interpretación que intentan inferir de dicha ley. Si se admitiera tal interpretación habríamos destruido el verdadero propósito para que fue creada. El fin o alcance de dicha ley fue algo más que evitar el fraude con perjuicio de un interés puramente material y más bien se estableció para proteger la comunidad, domo cuestión de interés vital en relación a la salud pública. De manera, que hr que castiga la ley no es el engaño y sí que se pueda cau-sar daño a la salud del consumidor, corforme sostiene la *144parte apelada, no adoleciendo, por tanto, la acusación del de-fecto señalado.
El segundo error se refiere a la apreciación de la prueba.
La práctica de la prueba se redujo por parte del gobierno a la declaración del testigo Américo Méndez, inspector de sanidad que produjo la denuncia, y un dictamen del Labora-torio Químico Insular relativo al análisis de la leche ocu-pada, y admitido sin objeción. De este dictamen resulta que el grado de la leche no correspondía al grado legal o standard fijado por los reglamentos de Sanidad y claramente su adulteración quedó corbprobada. Véanse los casos de El Pueblo v. Rivera et al., de marzo 26, 1923, 31 D. P. R. 646, y El Pueblo v. Massari, resuelto en junio 8, 1923, (pág. 19).
En cuanto a la participación de los acusados en el delito, la prueba fué contradictoria por lo que se refiere a Dolores Arroyo, pero el conflicto fué resuelto en su contra y nada encontramos que nos permita intervenir con la apreciación que de la prueba hizo el juez inferior. Es cierto que no existe -más acusación Contra Dolores Arrojo que las simples manifestaciones del testigo de cargo Américo Méndez de que Dolores Arroyo le confesó ser el dueño de la leche ocupada y que también le había visto manipulando con leche en el “Frigorífico” de Ponce y asimismo aparece que tales ma-nifestaciones fueron negadas por dicho acusado declarando que solamente es un empleado del “.Frigorífico” y señalando por su nombre al dueño del mismo, pero parece que el juez sentenciador tomando en consideración todas las circuns-tancias de este caso admitió y basó su sentencia en el testi monio del testigo del gobierno; y no habiéndose demostrado pasión, prejuicio, parcialidad o manifiesto error, Conforme con la constante y repetida jurisprudencia de esta Corte Suprema, debemos sostener la conclusión a que llegó la corte inferior.
Eespecto al otro acusado Gonzalo Nieves, la prueba so-lamente demuestra que era meramente un muchacho empleado *145del£ ‘ Frigorífico ” y no existe evidencia alguna que indique su participación en el delito.
Por lo expuesto, la sentencia debe ser confirmada o i cuanto a Dolores Arroyo y revocada respecto a Gonzalo Nieves, a quien se le declara absuelto.

Confirmada en parte y revocada' respecto del acusado G. Nieves, absuelto.

Jueces concurrentes :■ Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. "Wolf no intervino en la resolución de este caso.